UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number 333-88179 INTERNATIONAL TEST SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) Delaware 74-2958195 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 20022 Creek Farm, San Antonio, TX 78259 (Address of principal executive offices) (210) 481-5177 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] As of August 1, 2007, 44,357,000 shares of Common Stock of the issuer were outstanding ("Common Stock"). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ]. Traditional Small Business Disclosure Format (Check one): Yes [ ] No [X] PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INTERNATIONAL TEST SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 ASSETS $ - $ - LIABILITIES Current Liabilities Accrued expenses $ 4,234 $ 9,124 Line of credit from officer 63,460 42,100 Total Current Liabilities 67,694 51,224 STOCKHOLDERS’ DEFICIT Preferred stock, $0.001 par, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par, 50,000,000 shares authorized, 44,357,000 shares outstanding 44,357 44,357 Additional paid-in capital 1,983,143 1,983,142 Accumulated deficit (2,095,194 ) (2,078,724 ) Total Stockholders’ Deficit (67,694 ) (51,224 ) Total Liabilities and Stockholders’ Deficit $ - $ - 2 INTERNATIONAL TEST SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 Revenue $ - $ - $ - $ - Selling expenses General and administrative 5,689 26,380 13,360 26,380 Loss from operations (5,689 ) (26,380 ) (13,360 ) (26,380 ) Interest expense to officer (2,119 ) (156 ) (3,110 ) (156 ) Net loss $ (7,808 ) $ (26,536 ) $ (16,470 ) $ (26,536 ) Basic and diluted net loss per common share $ (0.00 ) $ (0.00 ) $ (0.00 ) $ (0.00 ) Weighted average common shares outstanding 44,357,000 22,357,000 44,357,000 22,357,000 3 INTERNATIONAL TEST SYSTEMS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2007 and 2006 (Unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (16,470 ) $ (26,536 ) Adjustments to reconcile net loss to cash from operating activities: Share-based compensation - 14,200 Changes in: Accounts payable (4,890 ) 156 NET CASH USED IN OPERATING ACTIVITIES (21,360 ) (12,180 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable to related parties 21,360 12,180 NET CASH PROVIDED BY FINANCING ACTIVITIES 21,360 12,180 NET CHANGE IN CASH - - CASH AT BEGINNING OF PERIOD - - CASH AT END OF PERIOD $ - $ - 4 INTERNATIONAL TEST SYSTEMS, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 - BASIS OF PRESENTATION The accompanying unaudited interim financial statements of International Test Systems, Inc., a Delaware corporation (“ITS”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in ITS’ 2006 Annual Report filed with the SEC on Form10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year 2006 as reported in Form 10-KSB, have been omitted. NOTE 2 –
